DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 11/02/2021.
Claims 1-9, 11-21 are pending. Claim 10 have been cancelled.  Claim 21 is new. Claims 1-9, 11-13, 15-19 have been amended.    Entry of this amendment is accepted and made or record. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 21 are rejected under 35 U.S.C. 101 because claimed invention is directed to non-statutory subject matter. 
The claims are drawn to a "machine-readable medium".   The broadest reasonable interpretation of a claim drawn to a machine readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.

Dependent claims 2-7 and 21 are rejected under 35 USC 101 for the reasons explained above with respect to independent claim 1, from which they depend.

Allowable Subject Matter
Claims 8-9, 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 8 and 15 are allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of fit a seismic reflectivity model to seismic measurements of a set of seismic waves based, at least in part, on nonlinear inversion of the set of seismic waves, and wherein the seismic reflectivity model is based, at least in part, on a set of reflectivity models; generate a set of reduced noise seismic measurements based, at least in part, on the subset of the seismic of the seismic measurements corresponding to the subset of seismic multiples, in combination with the limitations set forth by the claim.
Dependent claims 9, 11-14 and 16-20 are allowed for the reasons explained above with respect to their respective independent claims 8 and 15 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 11-21 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments.
Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure.
Hampson US2019/0170889 teaches a method for estimating a far field seismic energy source seismic signature (see abstract), removing distortions (signature deconvolutions) in order to correct distortions of the detected seismic signals detected by hydrophones (see para. 0026) of multiple reflections  of the signals measured (see para. 0024) and to better fit measured seismic signals (see para. 0036-0037).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864